

114 S385 IS: Biennial Appropriations Act
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 385IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Enzi (for himself, Mr. Carper, Mr. Isakson, Mrs. Shaheen, and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo provide for a biennial appropriations process with the exception of defense spending and to
 enhance oversight and the performance of the Federal Government.1.Short titleThis Act may be cited as the Biennial Appropriations Act.2.Revision of
 timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows:300.Timetable(a)Timetable(1)In
 generalThe timetable with respect to the congressional budget process for any fiscal year is as follows:On or before:Action to be
						completed:First Monday in FebruaryPresident submits his or her budget.February
						15Congressional Budget Office submits report to Budget
						Committees.Not
						later than 6 weeks after President submits budgetCommittees submit views and estimates
						to Budget Committees.April
						1Budget
						Committees report concurrent resolution on the
			 budget.April
						15Congress completes action on concurrent resolution on
						the budget.May
						15Biennial appropriation bills and the defense
						appropriation bill may be considered in the House
			 as provided in subsection
						(b).June
						10House
						Appropriations Committee reports last appropriation
			 bill to be considered that year as provided in subsection (b).June
						15Congress completes action on reconciliation
						legislation.June
						30House
						completes action on biennial appropriation bills to
			 be considered that year,
			 as provided in subsection (b), and the defense
						appropriation bill.August
						1Congress
						completes action on biennial appropriation bills to
			 be considered that year,
			 as provided in subsection (b), and the defense
						appropriation bill.October
						1Fiscal
						year begins. (2)Special
 RuleIn the case of any first session of Congress that begins in any year immediately following a leap year and during which the term of a President (except a President who succeeds himself or herself) begins, the following dates shall supersede those set forth in paragraph (1):On or before:Action to be
						completed:First
						Monday in AprilPresident submits his or her budget.April
						15Congressional Budget Office submits report to Budget
						Committees.April
						20Committees submit views and estimates to Budget
						Committees.May
						15Budget
						Committees report concurrent resolution on the
			 budget.June
						1Congress
						completes action on concurrent resolution on the
			 budget.July
						1Biennial appropriation bills and the defense
						appropriation bill may be considered in the House
			 as provided in subsection
						(b).July
						20House completes action on biennial appropriation bills to be considered that year, as provided in
			 subsection (b), and the
			 defense
						appropriation bill.August
						1Congress
						completes action on biennial appropriation bills to
			 be considered that year,
			 as provided in subsection (b), the defense
						appropriation bill,
			 and reconciliation
						legislation.October
						1Fiscal year
						begins.(b)Biennial
 appropriation bills and defense appropriation billAppropriation bills shall be enacted as follows:(1)Odd-numbered
 yearsIn odd-numbered years Congress shall consider pursuant to the budget process under this title and enact—(A)an annual defense appropriation bill; and(B)biennial appropriation bills for—(i)Financial Services;(ii)Transportation, Housing and Urban Development;(iii)Interior, Environment;(iv)Labor, Health and Human Services, Education; and(v)Military Construction, Veterans Affairs.(2)Even-numbered
 yearsIn even-numbered years Congress shall consider pursuant to the budget process in this title and enact—(A)an annual defense appropriation bill; and(B)biennial appropriation bills for—(i)Agriculture;(ii)Commerce, Justice, Science;(iii)Energy and Water;(iv)Homeland Security;(v)Legislative Branch; and(vi)State–Foreign Operations..3.Amendments to
 the Congressional Budget and Impoundment Control Act of 1974(a)DefinitionsSection 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622) is amended by adding at the end the following:(12)The term biennium means the period of 2 consecutive fiscal years beginning on October 1..(b)Committee
 AllocationsSection 302 of the Congressional Budget Act of 1974 (2 U.S.C. 633) is amended—(1)in subsection (a)(1), in the matter preceding subparagraph (A)—(A)by inserting and for appropriations for each fiscal year in the biennium and for the first fiscal year of the resolution for defense, after for the first fiscal year of the resolution,;(B)by striking for that period of fiscal years and inserting for all fiscal years covered by the resolution; and(C)by inserting for defense and for each fiscal year in the biennium after for the fiscal year of that resolution;(2)in subsection (b), by inserting for defense and the biennium after budget year; and(3)in subsection (f)(2)(A)—(A)by striking the first fiscal year and inserting each fiscal year of the biennium; and(B)by striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution.4.Amendments to
 title 31, United States Code(a)DefinitionSection 1101 of title 31, United States Code, is amended by adding at the end thereof the following:(3)biennium has the meaning given to such term in section 3(12) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(12))..(b)Budget Contents
 and Submission to the Congress(1)ExpendituresSection 1105(a)(5) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 fiscal years.(2)ReceiptsSection 1105(a)(6) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years.(3)Balance
 statementsSection 1105(a)(9)(C) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.(4)Functions and
 activitiesSection 1105(a)(12)(A) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.(5)AllowancesSection 1105(a)(13) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.(6)Allowances for
 uncontrolled expendituresSection 1105(a)(14) of title 31, United States Code, is amended by striking that year and inserting each fiscal year in the biennium for which the budget is submitted.(7)Tax
 expendituresSection 1105(a)(16) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.(8)Future
 yearsSection 1105(a)(17) of title 31, United States Code, is amended—(A)by striking the fiscal year following the fiscal year and inserting each fiscal year in the biennium following the biennium;(B)by striking that following fiscal year and inserting each such fiscal year; and(C)by striking fiscal year before the fiscal year and inserting biennium before the biennium.(9)Prior year
 outlaysSection 1105(a)(18) of title 31, United States Code, is amended—(A)by striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years,;(B)by striking for that year and inserting with respect to those fiscal years; and(C)by striking in that year and inserting in those fiscal years.(10)Prior year
 receiptsSection 1105(a)(19) of title 31, United States Code, is amended—(A)by striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years;(B)by striking for that year and inserting with respect to those fiscal years; and(C)by striking in that year each place it appears and inserting in those fiscal years.(c)Estimated
 Expenditures of Legislative and Judicial BranchesSection 1105(b) of title 31, United States Code, is amended by striking each year and inserting each even-numbered year.(d)Recommendations
 To Meet Estimated DeficienciesSection 1105(c) of title 31, United States Code, is amended—(1)by striking the fiscal year for the first place it appears and inserting each fiscal year in the biennium for;(2)by striking the fiscal year for the second place it appears and inserting each fiscal year of the biennium, as the case may be, for; and(3)by striking for that year and inserting for each fiscal year of the biennium.(e)Capital
 Investment AnalysisSection 1105(e)(1) of title 31, United States Code, is amended by striking ensuing fiscal year and inserting biennium to which such budget relates.5.Two-year
 appropriations; title and style of appropriations Acts(a)In generalSection 105 of title 1, United States Code, is amended to read as follows:105.Title and
				style of appropriations Acts(a)In
 General(1)NondefenseExcept as provided in paragraph (2), the style and title of all Acts making appropriations for the support of the Government shall be as follows: An Act making appropriations (here insert the object) for each fiscal year in the biennium of fiscal years (here insert the fiscal years of the biennium)..(2)DefenseThe style and title of Acts making appropriations for the support of defense shall be as follows: An Act making appropriations for defense for fiscal year (here insert the fiscal year)..(3)AmountsAll Acts making regular appropriations for the support of the Government shall specify the amount of appropriations provided for each fiscal year in such period.(b)DefinitionsIn this section—(1)the term biennium has the same meaning as in section 3(12) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(12)); and(2)Acts described in subsection (a)(1) shall be considered as provided in section 300(b) of the Congressional Budget Act of 1974 (2 U.S.C. 631(b))..(b)Technical and conforming amendmentThe table of sections for chapter 2 of title 1, United States Code, is amended by striking the item relating to section 105 and inserting the following:105. Title and style of appropriations Acts..6.Multiyear
			 authorizations(a)In
 GeneralTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following:316.Authorizations of
		  appropriations(a)Point of
 OrderIt shall not be in order in the House of Representatives or the Senate to consider—(1)any bill, joint resolution, amendment, motion, or conference report that authorizes appropriations for a period of less than 2 fiscal years, unless the program, project, or activity for which the appropriations are authorized will require no further appropriations and will be completed or terminated after the appropriations have been expended; and(2)for any year, any authorization or revenue bill or joint resolution until Congress completes action on the budget resolution, all appropriations bills to be considered during the year under section 300(b), and all reconciliation bills.(b)ApplicabilityIn the Senate, subsection (a) shall not apply to—(1)defense;(2)any measure that is privileged for consideration pursuant to a rule or statute;(3)any matter considered in Executive Session; or(4)an appropriations measure or reconciliation bill..(b)Amendment to
 Table of ContentsThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding after the item relating to section 315 the following:Sec. 316. Authorizations of
				appropriations..7.Congressional
			 oversight(a)In
 generalIn each year that the activities of an agency are not required to be funded pursuant to section 300(b) of the Congressional Budget Act of 1974, the committee of the House and the Senate with legislative jurisdiction over that agency shall hold a joint oversight hearing with the corresponding subcommittee of the Committee on Appropriations of their respective House with jurisdiction over the agency.(b)HearingA hearing required by subsection (a) shall review—(1)the mission of the agency;(2)the impact of biennial budgeting on agency efficiency;(3)the cost savings associated with biennial budgeting;(4)new programs created in the off year of the agency budget; and(5)programs that were terminated in the off year of the agency budget.8.Report on
 two-year fiscal periodNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall—(1)determine the impact and feasibility of changing the definition of a fiscal year and the budget process based on that definition to a 2-year fiscal period with a biennial budget process based on the 2-year period; and(2)submit to the Committee on the Budget of the Senate and the Committee on the Budget of the House of Representatives a report on the findings of the study.9.Effective
 dateExcept as provided in section 8, this Act and the amendments made by this Act shall take effect on January 1, 2016, and shall apply to budget resolutions and appropriations for the biennium beginning with fiscal year 2017.